Citation Nr: 0204866	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  98-80 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a disorder manifested 
by cryoglobulinemia with renal insufficiency (nephritis).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a rating decision in August 1997 of the Department of 
Veterans Affairs (VA) Regional Office (RO) at New York, New 
York.

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in June 1998.

The case was remanded by the Board in October 1999 for a 
hearing, which was conducted before the undersigned Board 
member at the RO in January 2000.


FINDING OF FACT

Chronic cryoglobulinemia with renal insufficiency (nephritis) 
was not present during or until many years following active 
duty, and that it did not result from any in-service disease 
or injury.


CONCLUSION OF LAW

A chronic disorder manifested by cryoglobulinemia with renal 
insufficiency (nephritis) was not incurred in or aggravated 
by active service, nor may nephritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Court has vacated the 
Board's December 2000 decision and remanded the matter to the 
Board for readjudication in light of the VCAA.  In this case, 
even though VA did not expressly consider the provisions of 
the VCAA before they were enacted, VA's duties have been 
fulfilled nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of the RO's August 
1997 rating decision, and that he was provided a statement of 
the case in March 1998 and other correspondence, informing 
him of the evidence necessary to substantiate his claim and 
of the criteria needed to be satisfied.  The Board concludes 
that the discussions in the rating decision, statement of the 
case, prior Board decision, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2000); 66 Fed. 
Reg. 45620-45632.  VA obtained available service medical 
records.  After the veteran indicated what post-service 
treatment he received and after he authorized VA to obtain 
the records thereof, VA made reasonable attempts to obtain 
all such necessary treatment records, and in fact obtained 
private medical records dating from 1985 to more recently 
after writing letters to private physicians and asking them 
to provide VA with treatment records dating from 1982 to 
present, which is when the veteran in his February 1997 claim 
indicated he received treatment.  All pertinent identified 
existing obtainable evidence necessary for the determination 
of the claim appears to be of record, and the veteran was 
advised as recently as October 2001, after the Board's last 
decision which weighed the evidence and explained to him why 
it was deficient, that he has the right to submit additional 
evidence and argument.  There are of record service, VA, and 
private medical records relating to his claim.  

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it, and 38 C.F.R. § 3.103 (2001) has been followed.  
Throughout the veteran's appeal, he was repeatedly informed 
of his duty to submit evidence, and the form of evidence was 
suggested.  Consequently, as referenced above, he has 
submitted a wealth of medical, lay and textual information 
and statements relevant to his claim, and from multiple 
physicians and clinical sources.  During the hearings, both 
the hearing officer at the RO and the undersigned Board 
member specifically suggested the submission of additional 
evidence.  All duties have been exceeded.  Moreover, after 
the Board's December 2000 decision was vacated, he was given 
another opportunity to submit evidence.

In this case, the Board finds that VA has complied with 
38 C.F.R. § 3.103, 38 C.F.R. § 3.159 as amended [see 66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001)], and the duty to assist and 
the duty to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
the claim.

In the circumstances of this case, a remand to the RO would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  VA has satisfied its duties 
to notify and to assist the veteran in this case. 

Finally, even though up to now VA has not expressly 
considered the provisions of the VCAA, or of the provisions 
of 38 C.F.R. §§ 3.159 and 3.326(a) as amended retroactively 
on August 29, 2001, its development and adjudication of the 
veteran's claim has been consistent with the VCAA and the 
amendments to 38 C.F.R. §§ 3.159 and 3.326(a).  VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the veteran has 
been given ample process to provide evidence and argument in 
support of his claim.  In short, the Board finds that the 
veteran has been given adequate notice of the need to submit 
evidence or argument and that he is not prejudiced by this 
decision.  Accordingly, the Board may proceed with a 
discussion of the matters at issue.

Factual background

The service medical records show that the veteran's 
genitourinary system, to include the kidneys, was normal, as 
was his skin and vascular system.  Multiple urinalyses were 
not reported as abnormal.  There was no complaint, finding or 
diagnosis of abnormally cold sensations, skin discoloration 
or nodules, frostbite symptoms, impaired circulation, and/or 
renal dysfunction shown by the service medical records.  An 
underarm skin rash was treated in April 1968.  The veteran 
also was treated for right inguinal pain and lymphadenopathy 
in 1969.  In July 1969, it felt like he had lymph node 
swelling due to recent knee surgery.  In late September 1969 
in the surgical clinic, it was concluded that the nodes were 
reactive hyperplasia.  Urinalyses and hematology studies were 
conducted in light of the fact that he had lymphadenopathy, 
and it was not reported that there was anything abnormal with 
his the studies or his genitourinary system or blood, and in 
October 1969, it was felt that he had pain due to surgery, 
and the impression was probably no disease.  On service 
discharge examination in November 1969, the veteran denied 
having or having had frequent or severe headaches, swollen or 
painful joints, skin diseases, boils, arthritis or 
rheumatism, foot trouble, neuritis, and paralysis.  
Clinically, his heart, vascular system, genitourinary system, 
upper and lower extremities, feet, and neurological and 
musculoskeletal systems were normal, as was urinalysis.  No 
pertinent abnormal skin findings were reported.

Office records dated in August 1985 from P. F. Faubert, M.D., 
a nephrologist, show that the veteran had carried the 
diagnosis of mixed cryoglobulinemia since January 1982 when 
he was seen for complaints of extreme sensitivity to the 
cold.  He was asymptomatic except for some pain in his 
earlobes when he was extremely cold.  He was shown to have 
proteinuria, relatively well preserved kidney function, and 
mixed cryoglobulinemia.  A kidney biopsy was planned.  It was 
thought that proteinuria was probably secondary to increased 
light chain excretion rather than the mesangiocapillary 
glomerulonephritis seen with mixed cryoglobulinemia.

Later in August 1985, Dr. Faubert reviewed the veteran's 
clinical information regarding proteinuria and the 
recommendation of a kidney biopsy and stated that the 
veteran's proteinuria either represented the excretion of 
light chains by an otherwise normal glomerulus or the 
excretion of albumin mainly associated with mesangiocapillary 
glomerulonephritis.  He stated that physical examination was 
normal except for some sloughing of the top of the left 
earlobe and old purpuric spots of the lower extremities.

In June 1989, Dr. Faubert reported on a kidney biopsy of the 
veteran that confirmed the diagnosis of mesangial 
proliferative glomerulonephritis secondary to essential mixed 
cryoglobulinemia.  It was stated that the natural history of 
this type of kidney disease was quite unpredictable.  
Spontaneous remission could occur, and the condition could 
otherwise stabilize or progress.  The veteran's problems were 
identified as nephrotic syndrome and renal insufficiency.

The veteran filed his claim in February 1997.  When asked to 
do so, he did not indicate when his disease began.  He did 
report that it was service-connected.  He did not report 
receiving any pertinent in-service treatment for the disease 
at issue when asked to do so, and he reported no treatment 
prior to 1982.  He indicated that he had married his first 
wife in 1975.  They divorced in August 1979.  He had married 
his second wife in December 1980 and they were still married.

A. D. Novetsky, M.D., reported in February 1997 that the 
veteran was first seen in January 1982, at which time he 
presented a history of extreme sensitivity to the cold with 
arthritic symptoms since 1979.  He gave a history of good 
health until 1979.  Cryoglobulinemia was diagnosed.  The 
veteran reportedly had related symptomatology more recently 
that was present during his service in 1969, which may have 
been due to cryoglobulinemia.  This reportedly raised the 
possibility that his disease was present as far back as 1969.  
Cryoglobulinemia continued to be listed as a chronic 
condition.

Dr. Faubert submitted another report in April 1997 restating 
that the veteran's mixed cryoglobulinemia was diagnosed in 
1982 with symptoms leading to the diagnosis, based on Dr. 
Novetsky's note, having been present for a few years 
preceding the diagnosis.  The veteran was seen in 1985 for 
proteinuria.  He eventually developed the nephrotic syndrome 
and the open kidney biopsy in 1989 had revealed a form of 
disease compatible with cryoglobulinemia.

On VA examinations in 1997, the veteran complained of 
generalized aches and sensitivity to cold.  Cryoglobulinemia 
was diagnosed.

During the veteran's June 1998 hearing, he testified that the 
symptoms he had had included a feeling of coldness on 
temperature changes, aching joints, and muscular pains.  He 
recalled having sought medical help when he had been exposed 
to a lot of cold weather, his fingers became swollen, and he 
developed joint pain.  He recalled that it took the doctor a 
long time to come up with a diagnosis.  Cryoglobulinemia 
reportedly was diagnosed after an ice cube test made his skin 
red and "raised."  On looking back, he felt that hip pains 
and knee pains during active service were the first symptoms 
of cryoglobulinemia.  He also felt, on looking back, that 
in-service lymph node swelling was a symptom of the disease.  
He indicated that the joint and lymph node symptoms during 
active service were the symptoms to which Dr. Novetsky was 
referring in his February 1997 statement.  He described 
additional symptoms of knots in his hands, loss of the 
ability to speak because of feeling such intense cold and 
shivering, loss of the ability to concentrate due to 
intensely cold feelings, groin pain, multiple joint aches, 
skin discoloration, frostbite-like symptoms and the formation 
of red notches on the skin.

The veteran submitted a copy of pp. 1208 and 1209 of the 
Merck Manual at his June 1998 hearing.  It indicates that 
cryoglobulinemia is the gelling of immunoglobulins when 
plasma is cooled, and that precipitation of cryoglobulins as 
blood cools while flowing through the skin and subcutaneous 
tissues of the extremities could lead to small vessel damage 
and resultant purpura.  

In August 1998, H. M. Orkin, M. D., reported that the veteran 
had cryoglobulinemia diagnosed in 1980.  It was stated that 
cryoglobulinemia was very difficult to diagnose.  The 
symptoms reportedly would come and go and be very vague.  It 
reportedly was very possible that the veteran had the 
condition in 1969.

In August 1998, Dr. Faubert stated that he had been asked by 
the veteran to look at his clinical records from December 
1967 in order to decide whether his complaints of painful 
lymphadenopathy, skin rash, and joint pain could have been 
explained by the current illness of mixed cryoglobulinemia.  
Dr. Faubert expressed the opinion that the symptoms 
associated with this entity could be quite non-specific and, 
in the absence of specific laboratory data, he could neither 
rule it in nor rule it out.

On VA examination in September 1998, the veteran had a normal 
urologic examination.  He complained of arthralgia and joint 
pain which he claimed originated in service in 1967.  He 
complained of headaches when he was exposed to sudden changes 
in temperature.  He stated that he experienced shortness of 
breath during attacks of hypothermia, coldness, and 
temperature changes.  He described paresthesias of the upper 
and lower extremities from sudden changes in temperature.  He 
complained of occasional lightheadedness.  He stated that he 
developed swelling of the hands and feet during periods of 
hypothermia and sudden temperature change.  Some purplish 
discoloration of the ear lobes and upper and lower 
extremities was revealed.

During another VA examination in September 1998, the veteran 
complained of groin, right hip, and right knee pain, 
difficulty walking long distances, and easy fatigue.  History 
was recorded of resection of a right foot fracture 15 years 
previously, resection of enlarged lymph nodes from the groin 
area and right knee osteotomy during active service in 1968, 
insulin dependent diabetes mellitus after heavy doses of 
prednisone for chronic renal failure in 1989, and chronic 
renal failure and high blood pressure since 1990.  He stated 
that air conditioning and cold weather worsened his 
symptomatology.

On a VA examination in December 1998, history was recorded of 
right hip and knee pain during active service.  The veteran 
also had injured his right foot since separation.  The 
veteran complained of arthralgia and occasional nodules of 
his ears and hands due to cryoglobulinemia.  He specified 
that he had joint pain only from acute attacks of 
cryoglobulinemia, from which he also suffered joint weakness, 
stiffness and swelling.  The flare-ups were precipitated by 
cold or sudden changes in temperature.  They were alleviated 
by heat.  The diagnosis was cryoglobulinemia.

A VA physician, Chief of Administrative Medicine, reported in 
January 1999 that the veteran's claims file, including all 
the medical records and opinions regarding the veteran's 
cryoglobulinemia, had been completely reviewed.  Review of 
the veteran's claims folder revealed that he had had a 
problem with a knot on his right leg in December 1967.  Right 
knee osteochondroma was diagnosed.  He underwent excision of 
the osteochondroma in May 1969.  In January 1968, he had been 
evaluated for back pain from doing push-ups.  Lumbosacral 
strain was the impression.  In July and August 1969, he 
complained of right groin swelling.  The physical examination 
revealed axillary and inguinal lymphadenopathy.  An 
excisional biopsy of a lymph node was done in September 1969.  

The VA physician opined that the cryoglobulinemia which was 
diagnosed in 1980 did not have any relationship with 
osteochondroma of the right knee or lumbosacral strain during 
active service.  The physician indicated that although 
lymphadenopathy can be associated with cryoglobulinemia, it 
also could be associated with many other conditions.  The 
private physicians' opinions dated in August 1998 that it was 
possible the veteran had cryoglobulinemia in 1969 and that 
cryoglobulinemia could not be ruled in or out based on 
records dated since December 1967 were noted, but the VA 
physician expressed the opinion that the problems the veteran 
experienced with his right knee, right groin, and back while 
he was in service more likely than not were not early 
manifestations of the cryoglobulinemia diagnosed in 1980.

VA outpatient treatment records reflect a January 1999 
notation that the veteran's symptoms of cryoglobulinemia 
"probably" started in the 1960's with attacks of chills of 
his fingers and ears and numbness after exposure to cold or a 
sudden drop in temperature.  This reportedly was usually 
followed by a fever and red blotches on his ears and all 
other exposed areas of his body.  The immediate crisis 
usually resolved in a couple of hours but the skin rash took 
a few days to resolve and could even ulcerate.  The diagnosis 
of cryoglobulinemia was continued.

During the January 2000 hearing, the veteran testified that 
his cryoglobulinemia was a condition of coldness that did not 
normally respond to attempts to get warm, and for which the 
body did not normally compensate.  When he got cold, his 
capillaries reportedly burst and he developed frostbite-like 
symptoms of skin discoloration and degeneration/decay.  He 
recalled that he had started to get cold during basic 
training, which was in December of that year, but just 
dismissed it.  He also recalled that he had experienced the 
inability to move after standing in formation in the cold 
during his advanced training after basic.  He reportedly had 
started to feel a tingling in his toes on that occasion, when 
he was standing in cold rain for a prolonged period of time.  

He had begun to experience tingling of the fingers and the 
toes when he was out in the cold after he went to Germany.  
He testified that he had gone on sick call during active 
service for joint pains in his hips, knees, ankles and toes.  
He specified lymph node, hip, and knee treatment during 
active service.  He recalled that the lymph node biopsy had 
been negative.  He testified that in-service knee pain had 
continued and that he had been chilled when he went outside 
for guard duty, physical training or other duties and work 
performed outdoors.  Following separation, he started to 
notice that his hands swelled when he went fishing.  He 
recalled going fishing once and not being able to hold onto 
the steering wheel well enough to drive home and also 
experiencing knee, hip and other joint pain whenever he got 
cold.  The post-service pain was described as the same as the 
in-service pain and was caused by cold, rainy weather and 
depended on how long he was out in the cold.  When he worked 
outside during active duty he noticed that he was more 
susceptible to the cold than his fellow soldiers.  It was not 
until 1982 that his doctors found cryoglobulinemia.

The veteran's former wife, who was a registered nurse, 
reported in February 2000 that she had known the veteran 
since 1972 and they married in 1974.  She recalled that 
before and since their marriage, on several occasions in the 
winter, he had had episodes of severe chills and joint pain, 
despite being adequately dressed for the winter.  He had 
mentioned similar experiences after military service in 
Germany.  Episodes also occurred in the summer, when he 
experienced coldness and chills from air conditioning.

The veteran's wife reported in February 2000 that she was a 
radiological technologist who had known him since 1970.  He 
was described as always having been unusually cold in certain 
weather conditions, especially during the winter.  Sudden 
changes in temperature and change of seasons aggravated his 
condition.  Since their marriage, she had witnessed his most 
severe cold attacks.  They also occurred during warm weather 
from air-conditioned airplanes, stores, hotels, shopping 
malls, restaurants, etc.  She stated that he was finally 
diagnosed with cryoglobulinemia in 1980.

Dr. Novetsky stated in February 2000 that he first saw the 
veteran in January 1982 and diagnosed cryoglobulinemia.  This 
physician could not determine when the veteran's 
cryoglobulinemia began and stated that it was possible that 
it was already present in 1967.

L. J. Bernstein, M.D., stated in March 2000 that the veteran 
carried the diagnosis of cryoglobulinemia but it could not be 
determined when his condition began.  It reportedly was 
possible that it was present in 1967.

A self-described lifelong friend of the veteran reported in 
February 2000 that the veteran's physical condition had 
changed when he came home following active duty.  The veteran 
had complained of being uncharacteristically cold in cold 
weather and when the temperature suddenly changed.  The 
veteran's friend escorted the veteran to Metropolitan 
Hospital on one occasion after the veteran suffered a severe 
cold attack.  On that and many other occasions, the veteran 
reportedly had experienced chills and joint pain due to the 
cold.  This condition continued.

Pertinent law and regulations

In order for service connection to be granted, it must be 
shown that there is disability present which was the result 
of disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 and 3.304 (2001).  A showing of incurrence 
may be established by affirmatively showing inception during 
service, and each disability must be considered on the basis 
of the places, types, and circumstances of service as shown 
by service records.  With chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Service connection may be 
established for disease diagnosed after discharge when all of 
the evidence including that pertinent to service establishes 
that it was incurred in service.  38 C.F.R. § 3.303(a), (b), 
and (d).

The service incurrence or aggravation of nephritis may be 
presumed if manifest to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Analysis

The veteran has alleged that he started to get unusually cold 
when exposed to cold temperatures during active service with 
concomitant skin changes of discoloration and skin nodules, 
as well as joint pains, and that this symptom complex 
reportedly continued up to the time when cryoglobulinemia was 
diagnosed after service, in 1980, or later.  The veteran is 
competent to present evidence that he had unusually cold 
feelings that started during active service, as well as skin 
changes and nodules.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  Dr. Novetsky and other examiners have stated that 
the veteran's self-described symptomatology during active 
service could have represented the start of cryoglobulinemia.  
The medical evidence indicates that cryoglobulinemia is 
difficult to diagnose, with vague symptoms that come and go.  
It has been medically stated that the veteran very possibly 
had cryoglobulinemia during active service.  A VA outpatient 
clinical notation in January 1999 reflected a "probability" 
that cryoglobulinemia started in the 1960's with symptoms of 
chilling and numbness of the fingers and ears and red 
blotches on exposed skin surfaces after exposure to cold or a 
sudden drop in temperature.  

The veteran has not claimed that his cryoglobulinemia with 
renal insufficiency was incurred as a result of a combat 
situation.  Thus, entitlement to application of 38 U.S.C.A. § 
1154(b) (West 1991) is not warranted.

Beginning in the 1980's, the medical evidence confirms the 
presence of cryoglobulinemia and shows that it has resulted 
in chronic glomerulonephritis.  Nevertheless, there was no 
medically confirmed manifestation of this disease entity 
during or until many years following active service.  None of 
the veteran's claimed symptomatology during active service 
that purportedly signified the start of cryoglobulinemia, nor 
any finding by urinalysis during active service, was found by 
health care providers whom examined him at the time, as 
suspicious for cryoglobulinemia, and it was not diagnosed 
clinically prior to 1982.  Moreover, on service discharge 
examination in November 1969, the veteran denied having 
headaches, skin diseases, foot trouble, neuritis, and 
paralysis -- symptoms which he now essentially claims are 
part of his cryoglobulinemia and some of which he now 
essentially states that he had in service.

The VA clinical notation of January 1999 that 
cryoglobulinemia probably was symptomatic beginning in the 
1960's was supported only by the veteran's subjective report 
of in-service symptomatology, which essentially conflicts 
with the history provided on service discharge examination, 
when there was a chance to examine the veteran for any 
relevant problem.  Moreover, statements from his former wife, 
his wife, and a lifelong friend are to the effect that he had 
cold and chill symptomatology only since the post-service 
period.  As such, they are not probative of observed 
symptomatology concurrent with active service.  While his 
lifelong friend reported taking him to Metropolitan Hospital 
some time following separation from active service for a cold 
attack, it is unknown when this was or whether it was 
indicative of cryoglobulinemia with renal insufficiency, and 
once again, it was after service.  Despite repeated requests 
for supporting clinical records, the veteran has not 
submitted anything to corroborate such post-service 
hospitalization either in terms of when it was or what 
diagnostically required it.

The Board concludes that the medical evidence showing no 
manifestations of the disease at issue, or any relevant 
symptom, prior to the 1980's, and the VA medical opinion of 
January 1999, which was the only opinion that specifically 
considered all the medical evidence and the other opinions of 
record, outweighs the veteran's reports and testimony 
regarding his in-service symptomatology and the medical 
evidence that indicates that there might be a nexus between 
current cryoglobulinemia and service.

In regard to the statements from Dr. Novetsky and Dr. 
Bernstein, the Board believes that the examiners are honest 
in their opinions to the extent that they indicate that it is 
possible that the condition began in service.  However, each 
doctor clarifies that he could not determine when the 
condition began.  Similarly, the statement of Dr. Faubert is 
to the effect that he cannot rule in or out the in service 
symptoms as evidence of the disorder.  When we consider the 
context and the language of the entire statements, the 
opinions are to the effect that they do not know when it 
began and that it was within the realm of possibility that 
the disorder began in service.  Such evidence is of little 
probative value, see Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992) and ZN v. Brown, 6 Vet.App. 183 (1994), and is far 
less probative than the opinion of the January 1999 VA 
opinion, which considered all of the evidence which had been 
incorporated into the veteran's claims folder to that date, 
including, importantly, the service medical records for 
treatment of what the veteran now claims were in-service 
symptoms of cryoglobulinemia.

In regard to the statement from Dr. Orkin, he relates that it 
is very possible that the veteran had this condition in 1969.  
However, he offers no support for the opinion. Thus, the 
opinion is of little probative weight.  Cross v. Derwinski, 2 
Vet. App. 150 (1992).  A mere statement of opinion, without 
more, does not provide an opportunity to explore the basis of 
the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Against this background, the VA examiner had an 
opportunity to review the file and provided support for the 
opinion.  Similarly, the reference to the Merck Manual does 
not assist in this case because it does not tend to prove 
that the veteran's disease began in service.  On the 
contrary, it indicates that the disease can cause small 
vessel damage and purpura, whereas on service discharge 
examination in November 1969, the veteran's vascular system 
and extremities were normal.  Also, the veteran did not 
report having or having had skin problems on service 
discharge examination.

Next, the Board is presented with a conflict in the record.  
The recent medical evidence that raises a possibility of a 
relationship to service is, in part, based on the veteran's 
assertions that he had certain symptoms during service.  The 
Board is under an obligation to review all the evidence of 
record, not just the positive evidence.  In this regard, it 
is important to note that according to Dr. Novetsky, the 
veteran reported that he had been in good health up to 1979 
and that "since" 1979 he had experienced extreme sensitivity 
to the cold with arthritic symptoms.  The veteran's initial 
statements to Dr. Novetsky were made for treatment purposes.  
It is expected that persons seeking proper treatment will 
advance a correct history so that proper diagnosis and 
treatment can follow.  Therefore, the veteran's statements 
made for treatment purposes to the effect that he had been in 
good health until 1979 are very probative of the date of 
onset.  

In particular, the initial statement made for treatment 
purposes is more probative than the veteran's revised history 
advanced in support of his claim for benefits, even if 
presented as sworn testimony.  Furthermore, although the 
veteran has reported continuity of symptoms since service, 
there is a remarkable absence of confirming proof.  Although 
the standard is continuity of symptomatology, there is a lack 
of evidence of treatment or observation of these significant 
symptoms until the late 1970's.  The Board concludes that the 
silence of the records in the intervening years and the 
veteran's statement against interest that problems began in 
1979 are far more probative than his revised history.  The 
Court has noted that in a merits context the lack of evidence 
of treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).

The Board also notes that the veteran denied on service 
discharge examination many of the things which he has 
subsequently indicated were symptomatic of his disease, 
namely, headaches, painful joints, and, essentially, skin 
diseases, foot trouble, neuritis, and paralysis.  Moreover, 
clinically on service discharge examination, his heart, 
vascular system, upper and lower extremities, feet, and 
musculoskeletal system, and genitourinary system, including 
by urinalysis, were all normal.  No skin problems were 
reported.

The Board also notes that Dr. Faubert had merely the 
veteran's in-service clinical records before him when he 
opined, and that he merely could not rule out 
cryoglobulinemia in service, whereas the VA physician whom 
reviewed the veteran's claim in January 1999 had the benefit 
of all evidence which was of record at that time, mentioned 
service medical records specifically, and concluded that more 
likely than not there was not any relationship between the 
in-service symptoms and the veteran's cryoglobulinemia.  He 
noted that cryoglobulinemia was not diagnosed until many 
years after service, and that lymphadenopathy could be 
associated with many conditions besides cryoglobulinemia.  
Moreover, the Board notes that in service, the 
lymphadenopathy was felt to be due to the veteran's right 
knee problem.  The Board finds the evidence against the claim 
to be much more probative than that in its favor.

The Board notes the representative's request for another 
expert opinion on the issue from a specialist in nephrology 
and cryoglobulinemia, but the Board does not feel that such 
would significantly add to the record or help the veteran's 
case.  Opinions from the veteran's nephrologist and Dr. 
Novetsky as well as a physician specializing in rheumatology 
and rehabilitation and a VA medical opinion have been fully 
considered in this decision.  There is no reason to believe 
that another such opinion would change the outcome or differ 
significantly from the opinions already received and 
considered.  Delaying resolution of the issue by getting 
another medical opinion is not felt to be in the veteran's 
best interest and another opinion is not required by VCAA.



ORDER

Service connection for a disorder manifested by 
cryoglobulinemia with renal insufficiency is denied.






		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

